Case 1:20-cr-00052-DLC Document 182 Filed 03/19/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

mae ee a a ee ee ee ene ee ee xX
UNITED STATES OF AMERICA : 20cr52-9 (DLC)
-VO : ORDER

TRACEY SMITH, : a
cena USDC SDNY i
Defendant. DOCUMENT
pee eo ee eee X ELECTRONICALLY FILED
DOC #:
DENISE COTE, District Judge: DATE FILED: 23/24 mp: 3/21 ]252 —

 

 

A sentencing is scheduled to occur on April 8 at 2:00 PM.
The defendant is incarcerated. Due to the COVID-19 pandemic,
the defendant may have the option of appearing in court or
through a videoconference. If, due to the increase in demand
for videoconference proceedings, a videoconference is not
available it may be possible to arrange for a telephone
conference. Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
two questions by 5:00 PM on April 1, 2021:

1) Does the defendant consent to have the proceeding
occur as a videoconference?

2) If a videoconference is unavailable, does the
defendant consent to have the proceeding occur as a
telephone conference?

 
Case 1:20-cr-00052-DLC Document 182 Filed 03/19/21 Page 2 of 2

Tf the defendant consents to either option, please complete
and submit the written consent form attached to this Order if it
is feasible to do so.

Dated: New York, New York
March 18, 2021

fener. Uh,

DENISE COTE
United States District Judge

 
